DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of U.S. Patent No. 11088199. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach every limitation of the instant claims.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10510802. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach every limitation of the instant claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (U.S. PGPub 2018/0033957).
Regarding claim 1, Zhang teaches a semiconductor device comprising a memory cell (Fig. 5D, [0036]) comprising: a bottom electrode 201, top electrode 203, a magnetic tunnel junction 202 between the top and bottom electrodes, and a first dielectric layer which surrounds sidewalls of the bottom electrode entirely, sidewalls of the MTJ entirely, and sidewalls of the top electrode entirely (Fig. 5D, 302, [0042]). 
Regarding claim 2, Zhang teaches a second dielectric layer, wherein the first dielectric layer is between the second dielectric layer and the memory cell (Fig. 5D, 305, [0043]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PGPub 2018/0033957) in view of Li (U.S. PGPub 2015/0171314).
Regarding claim 3, Zhang does not explicitly teach a first conductive wiring under the memory cell and the first dielectric layer and a bottom electrode via electrically connecting the first conductive wiring to the bottom electrode.
Li teaches a semiconductor device comprising: a memory cell (Fig. 4A, 4D) comprising a bottom electrode (BE, [0042]), a top electrode (410, HM, [0042]), and a magnetic tunnel junction between the top and bottom electrodes (402, [0042]); and a protective layer over the memory cell (408, [0042]); a first conductive wiring under the memory cell and the first dielectric layer and a bottom electric via electrically connecting the first conductive wiring to the bottom electrode (Mx-1, BE contact, [0041]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Li with Zhang such that the device comprises a first conductive wiring under the memory cell and the first dielectric layer and a bottom electrode via electrically connecting the first conductive wiring to the bottom electrode for the purpose of applying the encapsulation layer of Zhang to the MTJ device of Li (Zhang, [0042]) because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 4, the combination of Zhang and Li teaches a third dielectric layer surrounding sidewalls of the first conducting wiring entirely (Li, IMDx-1, [0042]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Zhang for the reasons set forth in the rejection of claim 3.
Regarding claim 5, the combination of Zhang and Li teaches a fourth dielectric layer surrounding sidewalls of the bottom electrode via entirely (bottom cap 1/2, [0039]; see Spec at [0031], Fig. 4C, the dielectric layer 16 fully surrounding the bottom electrode via 32 comprises multiple layers). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Zhang for the reasons set forth in the rejection of claim 3. 
Regarding claim 6, the combination of Zhang and Li teaches a second conductive wiring over the memory cell and the first dielectric layer; and a top electrode via electrically connecting the top electrode to the second conducting wiring (TE, Vx+1, [0040]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Zhang for the reasons set forth in the rejection of claim 3.
Regarding claim 7, the combination of Zhang and Li teaches a fifth dielectric layer surrounding the second conductive wiring entirely (IMDX+1, top gap, [0038]-[0039]; see Spec at [0033]-[0034], Fig. 4D, the dielectric layer fully surrounding the second conductive wiring comprises multiple sub-layers 20 and 22). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Zhang for the reasons set forth in the rejection of claim 3.
Regarding claim 8, Li teaches a semiconductor device comprising: a first dielectric layer (bottom cap 1/2, [0038]), a second dielectric layer over the first dielectric layer (IMDx); memory cell (Fig. 4A, 4D) comprising a bottom electrode (BE, [0042]), a top electrode (410, HM, [0042]), and a magnetic tunnel junction between the top and bottom electrodes (402, [0042]); and a spacer layer between the MTJ and the second dielectric layer (408, [0042]).
Li does not explicitly teach a spacer layer between the memory cell and the second dielectric layer and between the first dielectric layer and the second dielectric layer, wherein sidewalls of the memory cell are entirely in contact with the spacer layer, and a top surface of the memory cell is free of the spacer layer.
Zhang teaches a semiconductor device (Fig. 5D, [0035]) comprising: a first dielectric layer (102, [0030]), a second dielectric layer (305, [0043]), a memory cell comprising a bottom electrode 201, top electrode 203, a magnetic tunnel junction 202 between the top and bottom electrodes ([0042]), and a spacer layer between the memory cell and the second dielectric layer and between the first dielectric layer and the second dielectric layer, wherein sidewalls of the memory cell are entirely in contact with the spacer layer, and a top surface of the memory cell is free of the spacer layer (Fig. 5D, 302, [0043]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Li with Zhang such that a spacer layer between the memory cell and the second dielectric layer and between the first dielectric layer and the second dielectric layer, wherein sidewalls of the memory cell are entirely in contact with the spacer layer, and a top surface of the memory cell is free of the spacer layer for the purpose of applying the encapsulation layer of Zhang to the MTJ device of Li (Zhang, [0042]) because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 10, the combination of Li and Zhang teaches a bottom electrode via disposed in the first dielectric layer (Li, BE contact [0042]) and a top electrode via disposed in the second dielectric layer (Li, TE, [0040]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Zhang for the reasons set forth in the rejection of claim 8. 
Regarding claim 11, the combination of Li and Zhang teaches a first conductive wiring under the memory cell and the bottom electrode via (Li, Mx-1, [0041]) and a second conductive wiring over the memory cell and the top electrode via (Vx+1, [0040]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Zhang for the reasons set forth in the rejection of claim 8. 
Regarding claim 12, the combination of Li and Zhang teaches wherein the first conductive wiring is electrically connected to the bottom electrode through the bottom electrode via, and the second conductive wiring is electrically connected to the top electrode through the top electrode via (Li, Figs. 4A, 4D). 
Regarding claim 13, the combination of Li and Zhang teaches a third dielectric layer, wherein the first conductive wiring is disposed in the third dielectric layer (Li, IMDx-1, [0042]) and a fourth dielectric layer, wherein the second conductive wiring is disposed in the fourth dielectric layer (Li, IMDX+1/top cap, [0038]).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PGPub 2018/0033957) in view of Li (U.S. PGPub 2015/0171314) and Lu (U.S. PGPub 2016/0093668).
Regarding claim 9, the combination of Li and Zhang teaches wherein the spacer layer is formed of Al2O3 or MgO ([0042]) but does not explicitly teach wherein the dielectric constant of the adhesive layer and the second dielectric layer are higher than a dielectric constant of the first dielectric layer.
Lu teaches wherein an IMD layer surrounding an MTJ element is formed of a high-K dielectric ([0035]) and wherein capping/etch stop layers are formed of silicon oxide ([0037]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu with Li and Zhang such that the dielectric constant of the adhesive layer and the second dielectric layer are higher than a dielectric constant of the first dielectric layer for the purpose of providing rigidity for the MTJ element (Lu, [0035]; Al2O3 and MgO and high-k materials have higher dielectric constants than silicon oxide). 
Regarding claim 15, the combination of Li and Zhang teaches wherein the spacer layer is formed of Al2O3 or MgO ([0042]) but does not explicitly teach wherein a dielectric constant of the fourth dielectric layer is lower than dielectric constants of the second dielectric layer and the spacer layer.
Lu teaches wherein a IMD layer surrounding an MTJ element is formed of a high-k dielectric ([0035]), wherein a IMD layer not surrounding an MTJ element is formed of a low-k dielectric material, and wherein capping/etch stop layers are formed of silicon oxide ([0037]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu with Li and Zhang such that a dielectric constant of the fourth dielectric layer is lower than dielectric constants of the second dielectric layer and the spacer layer for the purpose of providing rigidity for the MTJ element (Lu, [0035]; Al2O3 and MgO and high-k materials have higher dielectric constants than silicon oxide and low-k materials).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. PGPub 2018/0033957) in view of Li (U.S. PGPub 2015/0171314) and Lu 2015 (U.S. PGPub 2015/0249209).
Regarding claim 14, the combination of Zhang and Li does not explicitly teach wherein a dielectric constant of the first dielectric layer is higher than a dielectric constant of the third dielectric layer. 
Lu 2015 teaches wherein an etch stop layer (analogous to the first dielectric layer/bottom cap layers of Li) has a K value of around 6.0 ([0027]) and wherein IMD layers (analogous to the third dielectric layer) are formed of silicon oxide ([0027]). Silicon oxide has a dielectric constant lower than 7. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu 2015 with Zhang and Li for the purpose of choosing appropriate materials for the device layers taught by Li. 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2015/0171314) in view of Zhang (U.S. PGPub 2018/0033957) and Lu 2015 (U.S. PGPub 2015/0249209).
Regarding claim 16, Li teaches a semiconductor device (Fig. 4A, 4D, [0042]) comprising a first dielectric layer (IMDx-1), a second dielectric layer over the first dielectric layer (bottom cap 2), a first adhesive layer between the first dielectric layer and the second dielectric layer (bottom cap 1), a third dielectric layer over the second dielectric layer (IMDx), a fourth dielectric layer over the third dielectric layer (top cap), a third adhesive layer between the third dielectric layer and the fourth dielectric layer ([0017]-[0018], one or more top cap layers); a fifth dielectric layer over the fourth dielectric layer (IMDx-1)
Li does not explicitly teach a second adhesive layer between the third dielectric layer and the second dielectric layer, wherein a dielectric constant of the second adhesive layer is greater than dielectric constants of the first dielectric layer, the second dielectric layer, the fourth dielectric layer, the fifth dielectric layer, the first adhesive layer, and the third adhesive layer. Li is silent on the materials used for the dielectric and adhesive layers. 
Zhang teaches a semiconductor device (Fig. 5D) comprising an adhesive layer (302, [0042]) between the IMD surrounding the MTJ element (analogous to the third dielectric layer) and the dielectric layer surrounding the lower wiring (102), wherein the adhesive layer is formed of Al2O3 or MgO ([0042]).
Li 2015 teaches wherein the IMD and etch stop layers used to form an MTJ device are formed from materials including SiO2, SiCN, carbon-doped silicon oxide, and other low-k materials ([0027]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zhang and Li 2015 with Li such that the device comprises a second adhesive layer between the third dielectric layer and the second dielectric layer, wherein a dielectric constant of the second adhesive layer is greater than dielectric constants of the first dielectric layer, the second dielectric layer, the fourth dielectric layer, the fifth dielectric layer, the first adhesive layer, and the third adhesive layer (MgO and Al2O3 have a greater dielectric constant than the materials listed in Lu 2015) for the purpose of applying the encapsulation layer of Zhang to the MTJ device of Li (Zhang, [0058]) and implementing appropriate materials for the IMD and cap layers of Li because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 17, the combination of Li, Zhang, and Lu 2015 teaches a memory cell between the second adhesive layer and the second dielectric layer (Li, 402, [0042]; Zhang, 202, [0037]), wherein sidewalls of the memory cell are in contact with the second adhesive layer, and portions of a bottom of the memory cell are in contact with the second dielectric layer (Li, [0042], Fig. 4A, 4D; Zhang, Fig. 5D). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Lu 2015 for the reasons set forth in the rejection of claim 16.
Regarding claim 18, the combination of Li, Zhang, and Lu 2015 teaches a bottom electrode, a top electrode; and a MTJ between the bottom electrode and the top electrode, wherein sidewalls of the bottom electrode, sidewalls of the top electrode and sidewalls of the MTJ are in contact with second adhesive layer, and a top surface of the top electrode is free of the second adhesive layer (Zhang, Fig. 5D, 302, [0042]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Zhang for the reasons set forth in the rejection of claim 16.
Regarding claim 19, the combination of Li, Zhang, and Lu 2015 teaches a first conductive wiring in the first dielectric layer (Li, Mx-1, [0041]) and a first connecting via in the first adhesive layer and the second dielectric layer, wherein the first conductive wiring is electrically connected to the memory cell through the first connecting via (Li, BE contact [0042]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Lu 2015 for the reasons set forth in the rejection of claim 16.
Regarding claim 20, the combination of Li, Zhang, and Lu 2015 teaches a second conductive wiring in the fourth dielectric layer, the third adhesive layer and the fifth dielectric layer (Li, Vx+1, [0040]); and a second connecting via in the third dielectric layer, wherein the second conductive wiring is electrically connected to the memory cell through the second connecting via (Li, TE, [0040]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Zhang, and Lu 2015 for the reasons set forth in the rejection of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/              Primary Examiner, Art Unit 2812